EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with John Siragusa on January 27, 2022. 
The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, “second compressor section” at lines 7-8 has been changed to -- the second compressor section --. 
In Claim 1, “the high pressure compressor” at line 8 has been changed to -- the high pressure compressor section --. 
In Claim 3, “the first turbine” at line 2 has been changed to -- the first turbine section --. 
In Claim 3, “second” at line 3 has been changed to -- first --. 
In Claim 7, “low pressure turbine” at line 3 has been changed to -- low turbine --. 
In Claim 11, “diffuser” at line 1 has been changed to -- a diffuser --. 
In Claim 12, “the combustor section” at line 5 has been changed to -- the combustor --. 
In Claim 16, “the combustor section” at lines 2-3 has been changed to -- the combustor --. 
In Claim 20, “the turbine generator” at line 4 has been changed to -- a turbine generator --.
In Claim 20, “the compressor generator” at line 5 has been changed to -- a compressor generator --.





Restriction/Rejoinder
Claims 1 & 17 are allowable. The restriction requirement between species, as set forth in the Office action mailed on June 28, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby fully withdrawn. Claims 3, 5-7, 14-16, directed to non-elected species are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Prior art fails to teach or suggest, in combination with the other limitations of  independent claim 1, the first compressor section is axially forward of the second compressor section; and a fan drive system aft of the first turbine section. 
Prior art fails to teach or suggest, in combination with the other limitations of  independent claim 17, configuring a combustor to receive the first airflow independent from the second airflow; and coupling fan to a fan drive system disposed aft of the combustor.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Comment: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art Jones (2020/0003115), considered the closed art of record, teaches first and second compressor sections, but fails to teach or fairly suggest: the first compressor section is axially forward of the second compressor section and a fan drive system axially aft the first turbine section including a turbine motor coupled to a portion of a geared architecture (as set forth in claim 1); and a combustor to receive the first airflow independent from the second airflow; a fan drive system disposed aft of the combustor including a turbine motor coupled to drive the fan through a geared architecture (as set forth in claim 17). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
January 29, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741